681 N.W.2d 689 (2004)
Donald PUBLICOVER, Relator,
v.
VOLTELCON, and Hartford Specialty Risk Services, Respondents.
No. A04-603.
Supreme Court of Minnesota.
June 29, 2004.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed March 12, 2004, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
*690 BY THE COURT:
/s/Kathleen A. Blatz
Chief Justice